UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5106


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD HENRY ROBINSON,

                  Defendant -   Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:08-cr-00076-CMH-1)


Submitted:    August 27, 2009                 Decided:   December 8, 2009


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Whitney E. C.
Minter, Assistant Federal Public Defender, Alexandria, Virginia,
for Appellant.   Dana J. Boente, Acting United States Attorney,
Andrew McCormack, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Richard    Henry     Robinson       appeals    the      district     court’s

judgment    entered       pursuant   to     his   guilty    plea    to    failure   to

register as a sex offender, in violation of 18 U.S.C. § 2250

(2006).     Robinson reserved, in his plea agreement, the right to

challenge on appeal the district court’s denial of his motion to

dismiss the indictment against him.                We have reviewed the record

and find no reversible error in light of this court’s recent

authoritative decision in United States v. Gould, 568 F.3d 459

(4th Cir. 2009).          Accordingly, we affirm for the reasons stated

in Gould.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the    materials

before    the     court   and    argument     would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                          2